Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments filed 10/29/2021 have been fully considered and are persuasive. Applicant has amended claim 1 to incorporate the limitations of original claim 2, which was indicated in the previous Office action as containing allowable subject matter. 
As detailed in the previous Office action, the prior art fails to teach or fairly suggest a mandrel comprising a tubular part and end parts made from pulp and starch-based adhesive, wherein the tubular part includes a cylindrical outer peripheral wall having a central axial line, a planar partition wall extending radially inward and orthogonally to the central axial line from a first end of the outer peripheral wall, and a plurality of bulging parts bulging from the partition wall toward a second end of the outer peripheral wall, each bulging part being connected to an inner circumferential surface of the outer peripheral wall as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday, Thursday, and Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARSON GROSS/Primary Examiner, Art Unit 1746